ByNüm, J.
The material question between the parties was, whether Winship Bryant purchased the land in controversy for himself, or as the agent and for William McIntosh. This issue was submitted to the jury fairly, by his Honor, upon the *282whole evidence, and no exceptions were taken to the charge. The plaintiffs, however, asked the court to instruct the jury, that although they should find that Bryant purchased as the agent of McIntosh, yet if the plaintiffs bought without notice and for value, they were entitled to recover. His Honor refused this instruction, and in that he committed no error.
The plaintiffs purchased at execution sale, and therefore with notice of all defects in the title. They could acquire the interest of the defendant in the execution only. The jury finding that Bryant purchased as the agent af McIntosh, it followed that he had nothing in the land which could be sold under execution, and that the plaintiffs were not entitled to the instructions asked for.
The second exception of the plaintiffs, was not insisted upon here. It was for the refusal of the court to grant a new trial, upon a motion to that effect, grounded upon the affidavit of one of the persons, that a portion of the jury had misapprehended the charge of the judge. Such an application ought never to be entertained. On a motion for a new trial, the evidence of a juror as to the motives and influences which affected their deliberations, is inadmissible.
There is no error.
Per Curiam. Judgment affirmed.